Citation Nr: 1509497	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  01-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for a left total knee replacement, evaluated as 30 percent disabling from May 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to November 1994. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). In a June 2000 decision, the RO denied an increased disability evaluation for the Veteran's left knee disability. 

In November 2002, the Veteran testified, in pertinent part, as to her left knee disability, at a Board hearing before an Acting Veterans Law Judge who is no longer employed by VA. In September 2010, the Veteran testified, also in pertinent part, as to her left knee disability, before the undersigned Veterans Law Judge, during a Board videoconference hearing. A transcript of each hearing is of record. 

The issues involving increased disability evaluations for the Veteran's left knee disability were previously before the Board in April 2004, July 2006, August 2008, June 2010, and March 2011, and were remanded each time for further development. 

In a September 2012 decision, the Board, in pertinent part, denied an increased disability evaluation for a left total knee replacement, evaluated as 30 percent disabling from May 1, 2012. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2014 Memorandum Decision, the Court vacated the Board's September 2012 decision, as to that issue, and remanded the matter to the Board. 

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

On January 29, 2015, the Veteran's representative submitted a Motion to Dismiss the claim of entitlement to an increased disability evaluation for a left total knee replacement, evaluated as 30 percent disabling from May 1, 2012, citing the Veteran's February 12, 2014, written withdrawal of her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to an increased disability evaluation for a left total knee replacement, evaluated as 30 percent disabling from May 1, 2012, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran, in a statement received by VA on February 12, 2014, withdrew her appeal as to the issue of entitlement to an increased disability evaluation for a left total knee replacement, evaluated as 30 percent disabling from May 1, 2012. At that time, the issue had been adjudicated by the RO in a November 2013 rating decision resultant to the Veteran's October 2012 claim. The Veteran filed her October 2012 claim while the issue was also before the Court, prior to the Court's May 2014 Memorandum Decision. The Veteran's representative, in his January 29, 2015, Motion to Dismiss, noted the February 12, 2014, statement of the Veteran withdrawing her appeal of the issue adjudicated by the Court and asserted that the issue was no longer in contention. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to an increased disability evaluation for a left total knee replacement, evaluated as 30 percent disabling from May 1, 2012, is dismissed.



______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


